1 F.3d 1234
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony Ray SOLOMON, Plaintiff-Appellant,v.B. E. BENNETT;  D. Vann;  L. Wilson;  W. D. Bullot;  G. D.Gowin; Sergeant Mitchener;  B. C. Dawson;  G. L.Garder, Defendants-Appellees.
No. 93-6629.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 6, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-91-389-CRT-H, CA-91-390-CRT-H)
Anthony Ray Solomon, Appellant Pro Se.
Sylvia Hargett Thibaut, Assistant Attorney General, Ronna Dawn Gibbs, North Carolina Department of Justice, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Anthony Ray Solomon appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Solomon v. Bennett, Nos.  CA-91-389-CRT-H, CA-91-390-CRT-H (E.D.N.C. Apr. 27, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED